Citation Nr: 1326567	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-12 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2008 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran received notices of these determinations in June 2008 and September 2008.  

To establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, the Board finds that new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Thus, the Board is granting this aspect of the Veteran's appeal.  

The underlying de novo claim for service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  By a December 1990 rating decision, the RO denied reopening a claim of service connection for psychiatric disability, including PTSD, in part, because the evidence did not demonstrate a verifiable stressful experience during the Veteran's period of active service, and the current medical evidence did not reflect the presence of PTSD.  

2.  The evidence received since the December 1990 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, to include PTSD, and raises a reasonable possibility of substantiating that claim.  



CONCLUSIONS OF LAW

1.  The December 1990 rating decision which denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2012).  

2.  The evidence received subsequent to the December 1990 rating decision is new and material, and the previously denied claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  The Board concludes that these duties do not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, discussion of VA's compliance with the notice and assistance requirements would serve no useful purpose.  

II.  Claim to Reopen

The Veteran contends that his psychiatric problems originated in service and are related to the traumatic events he witnessed and experienced during his period of service.  Service connection for a psychiatric disability, including PTSD was denied in a June 1988 Board decision.  A December 1990 rating decision denied the Veteran's petition to reopen the previously denied claim, in part, since the evidence was not sufficient in establishing the occurrence of an in-service stressor and did not reflect the presence of PTSD.  The Veteran was notified of this decision and of his appellate rights; however, he did not submit a notice of disagreement for this decision.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012).  

The evidence associated with the Veteran's claims file at the time of the December 1990 rating decision includes, but is not limited to, the Veteran's DD 214 Form; his service personnel and service treatment records; VA inpatient hospitalization records issued from the Waco VA Medical Center (VAMC), and dated in May 1972; a Social Services Department report issued from the San Antonio State Hospital and dated in September 1972; VA treatment records dated from April to May 1974; VA outpatient records dated from June 1979 to July 1985; a February 1987 VA examination report; VA inpatient hospitalization records dated in April 1987; and the Veteran's own lay assertions.  

The evidence associated with the claims file subsequent to the December 1990 rating action decision includes, but is not limited to, the Veteran's VA outpatient records dated from November 2003 to September 2008; duplicates of the Veteran's service personnel records; a June 2002 letter from the Social Security Administration (SSA); and the Veteran's own lay assertions.

VA outpatient records dated in November 2003 reflect that the Veteran presented at the San Antonio VAMC and expressed his concerns about an individual who was staying at his property without his permission.  The treatment provider noted that the Veteran served in Vietnam and had a history of treatment for PTSD.  She further noted that his symptoms had remained under control until the present situation.  On mental examination, the treatment provider described the Veteran's speech as somewhat pressured, his mood as angry and his affect as appropriate.  She further noted that the Veteran did not exhibit any current suicidal ideations, hallucinations or delusions, but did have some thoughts about harming this particular individual.  Based on her discussion with, as well as her evaluation of the Veteran, the treatment provider assessed him with PTSD and anger.  She prescribed the Veteran with medication for his anxiety, and recommended that he undergo a consultation at a PTSD clinic.  

The Board has reviewed the evidence associated with the claims file subsequent to the December 1990 decision and finds that the majority of this evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the Board finds that the November 2003 VA treatment report reflects a preliminary assessment of PTSD.  Because the RO in December 1990 denied the claim, in part, because he did not currently have PTSD, this new evidence relates to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that new and material evidence has been presented to reopen the previously denied claim for service connection for an acquired psychiatric disorder, to include PTSD.  This aspect of his appeal is, therefore, granted.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying de novo claim for service connection for this disorder can be addressed.  

ORDER

New and material evidence having been received sufficient to reopen the previously denied claim for service connection for an acquired psychiatric disorder, to include PTSD, this portion of the Veteran's appeal is granted.  


REMAND

The Veteran contends that his current psychiatric problems, to include his PTSD, are the result of his active duty service while stationed in Vietnam.  His DD-214 and personnel records indicate that he served as a truck driver and cook's helper in the Republic of Vietnam from April 1971 to February 1972.  The Veteran has described witnessing and/or experiencing a number of traumatic in-service incidents in Vietnam (the details of which he discussed at his post-service treatment visits) which he believes contributed to his current psychiatric disorder(s).  

Turning to the service treatment records, the Board notes that the Veteran was seen at a mental hygiene clinic in December 1971, at which time he described a history of family and personal difficulties and stated that he had recently begun hearing voices.  During the evaluation, the Veteran relayed a history of feeling nervous and anxious, but could not provide specific reasons as to why he felt this way.  The Veteran also described experiencing periods of fear and anger towards the Army and/or situations in Vietnam.  On mental evaluation, the treatment provider noted that the Veteran was alert, coherent and oriented to person, place and time, and that he did not exhibit any signs of an affective or thought disorder.  According to the treatment provider there was no psychiatric disorder found during the evaluation.  A subsequent clinical report dated in December 1971 indicated that the Veteran showed signs of improvement and should receive unit-based help in furthering his education to help his self-esteem.  There were no psychiatric abnormalities noted at the Veteran's February 1972 separation examination, and the Veteran reported to be in good health prior to his discharge from service.  

In May 1972, the Veteran was admitted to the VA hospital in Waco, Texas with complaints of "being highly nervous, tense and having difficulty in sleeping."  During the psychiatric evaluation, the Veteran provided his military history, and reported that he became very tense, nervous and jumpy while stationed in Vietnam.  He also recalled a particular incident in which someone threatened him with a knife causing him to pull a gun on a fellow soldier.  Based on his discussion with, and evaluation of the Veteran, the VA physician diagnosed the Veteran with anxiety neurosis with depressive features.  

Subsequent treatment records reflect that the Veteran was admitted to the San Antonio State Hospital in September 1972, during which he provided additional details surrounding his in-service experiences in Vietnam.  Specifically, the Veteran described witnessing a great deal of shooting and violence while stationed in Vietnam, and reliving these events in his dreams.  After interviewing and evaluating the Veteran, the physician, D.S., M.D., determined that the Veteran had just returned from Vietnam, and was experiencing "all the symptoms of 'shell shock' and a constant reappearance in his streams of thought and dreams of actual experiences on the battlefield."  According to Dr. S., the Veteran was suffering temporary personality changes that could be detrimental both to himself and those around him.  

VA treatment records dated from April 1974 to July 1985 reflect that the Veteran received intermittent treatment and care for ongoing psychiatric symptoms.  He (the Veteran) also continued to recount his in-service experiences during these treatment visits.  At the May 1974 VA treatment visit, the Veteran recalled experiencing a great deal of harassment overseas, and stated that he was "shakened by 'a loud bang,'" the origin of which was unclear, shortly after his arrival there.  According to the Veteran, from that moment on he became extremely nervous and started to become involved in fights with other servicemen.  A collective review of these records reflects diagnoses of delayed PTSD and personality disorder with histrionic features.  

The Veteran was afforded a VA psychiatric examination in February 1987, at which time he provided additional details regarding the traumatic events he witnessed in service and the symptoms he had experienced since serving in Vietnam.  According to the Veteran, his symptoms include initial and middle insomnia, frequent fears of falling asleep due to Vietnam related nightmares, flashbacks, and recurring dreams of an incident wherein he witnessed members of the Viet-Cong murder an entire Vietnamese family.  The Veteran also described feeling withdrawn from people, experiencing a startle reaction with loud noises, having spontaneous crying spells and avoiding complex tasks due to frequent 'blank spells' when he is under increased stress.  Based on their discussion with, and evaluation of the Veteran, the VA staff psychiatrists diagnosed the Veteran with probable PTSD, delayed type, and borderline intellectual functioning.  The staff psychiatrists further noted that the Veteran's longitudinal history and described symptomatology was compatible with a diagnosis of PTSD.  

The Veteran was hospitalized at the San Antonio VA treatment facility in April 1987, at which time he recalled being held as a prisoner-of-war (POW) for a period of three months while serving in Vietnam.  According to the Veteran, instead of attributing his military absence to his POW status, the military determined that the Veteran was absent without official leave (AWOL) during this three month period.  

In November 2003, the Veteran presented at the San Antonio VA medical center (VAMC) and expressed violent thoughts towards a particular individual who was staying on his property against the Veteran's wishes.  Based on her evaluation of the Veteran, the treatment provider assessed the Veteran with PTSD and anger.  

During the pendency of the Veteran's appeal, VA regulations relating to stressor verification and service connection for PTSD changed.  Specifically, 38 C.F.R. § 3.304(f)(3) went into effect on July 13, 2010.  Under this amended regulation, if an in-service stressor involves fear of hostile military or terrorist activity, service connection for PTSD may be established if: a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; the claimed stressor is consistent with the places and circumstances of the Veteran's service; and the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304 (2012).  

A VA psychiatric examination would be helpful in determining the current nature and etiology of any psychiatric disability, including PTSD.  Additionally, a June 2002 letter issued by the SSA reflects that the Veteran is currently receiving benefits from the SSA.  While the Veteran's claims file contains a Social Security Benefit Statement reflecting the total amount paid in 2009, it is absent a copy of the decision granting SSA benefits as well as copies of the medical records used in the determination of benefits made to the Veteran by SSA.  Therefore, VA should acquire a copy of these records on remand.  

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a corrective Veterans Claims Assistance Act of 2000 notification letter pertaining to the claim for service connection for an acquired psychiatric disorder, to include PTSD.  The notice letter should inform the Veteran of the information needed in order to attempt to corroborate his alleged in-service stressor(s).  The notice letter should also include a VA Form 21-0781, Statement in Support of Claim for Post Traumatic Stress Disorder, and the Veteran should provide as much detailed information regarding his claimed stressor(s) as he can recall.  

2. Obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning that claim and associate them in the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.  

3. Then, accord the Veteran a VA psychiatric examination for the purpose of determining the nature, extent, and etiology of any acquired psychiatric disorder, including PTSD, that he may have.  The claims folder, all records on Virtual VA, and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must indicate that the claims folder was reviewed.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.  

The examiner should elicit detailed information from the Veteran regarding his claimed in-service stressor(s).  For any PTSD diagnosed on examination, the examiner must state whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's current PTSD was caused, or is otherwise related to, his active duty service, including his claimed stressor(s) pertaining to his fear of hostile military activity.  In answering this question, the examiner must also determine whether the Veteran's claimed stressor(s) is(are) adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to the claimed stressor.  A complete rationale should be provided for any opinion expressed.

For any acquired psychiatric disorder(s), other than PTSD, diagnosed on examination, the examiner must opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability(s) is(are) related to his period of active duty, including his claimed in-service stressor(s) and his pertinent psychiatric symptoms since active duty.  In answering this question, the examiner should address any assertions that the Veteran has experienced psychiatric symptoms since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  If further examination is necessary, one should be scheduled.  The examiner should reconcile any opinions with the VA opinion and lay statements of the Veteran.  

4. After completing the above, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


